Title: To James Madison from James Brown, 26 October 1804 (Abstract)
From: Brown, James
To: Madison, James


26 October 1804, Natchez. “I received by the last Mail a letter from Governor Claiborne apprizing me of my appointment to the Office of Secretary of the Territory of Orleans. Having already, in a letter addressed to the President of the United States, dated in August last, expressed my readiness to enter upon the duties of the Office, it can scarcely now be necessary to inform you that I have accepted the appointment.
“The prevalence of the yellow fever in the city of New Orleans, has banished a great portion of the Inhabitants, and rendered a residence there extremely dangerous. A sense of duty would in all probability have overcome the apprehensions of danger, and I should immediately have proceeded to my post, had not Governor Claiborne assured me, that the public would not need my services until the beginning of next month. I shall avail myself a few days of this indulgent hint, but will reach New Orleans before the 5h. of November.”
